Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

Claim status
Claims 1-30 are pending
Claims 1-30 are under examination

Election/Restrictions
Applicant’s election without traverse of the following species of cationic lipid comprising a tertiary amine in the reply filed on 5/06/2022 is acknowledged.  
Applicant elects RV05.
Rejoinder
The species election requirement between tertiary amine containing cationic lipids, as set forth in the Office action mailed on 3/08/2022, has been reconsidered in view of the prior art, DLinDMA is rejoined as cationic lipid.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2021, 2/17/2022, 2/18/2022, and 5/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Those IDS citations of 12/22/2021 not considered by the Examiner have a line drawn through the citation. Specifically, the redacted citations are not in compliance with 37 CFR 1.98(b), and MPEP § 609.04 for not having either the title, the relevant pages, and/or the date of the publication.
Applicant is reminded that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.
Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Finally, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112, first paragraph
NEW MATTER

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

               The new limitation of “1,2-dimyristoyl-sn-glycero-2-phosphoethanolamine-N-[methoxy(polyethylene glycol)]” in instant claims appears to represent new matter.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a), pre-AIA  first paragraph - written description requirement. In re Rasmussen , 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” Although the basis for this limitation appears to be on p.22, lines 22-23 of the specification of the applications’ WIPO publication, the claimed lipid appears as “1,2-dimyristoyl-sn-glycero-3-phosphoethanolamine-N-[methoxy(polyethylene glycol)]”. It appears Applicant has made a typographical error and changed a 3 to a 2.
	    In light of the specification and for the sake of compact prosecution, the Examiner has interpreted Claim 3 as being directed to “1,2-dimyristoyl-sn-glycero-3-phosphoethanolamine-N-[methoxy(polyethylene glycol)]”, and has applied prior art accordingly.
		



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims 1, 2, 4 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021) and Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021)

Based upon the earlier effective U.S. filing date of the applied references of Guild et al., and Hope et al., constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).  

First, in regard to the preamble of claim 1, MacLachlan teaches methods of preparing a formulation of therapeutic RNA liposomes comprising a cationic lipid [0109-0150, 0163-0169]. In regard to the single method step of claim 1, MacLachlan teaches the mixing steps of first mixing the first solution of RNA with the second solution of lipids [0147].
Second, in regard to the RNA of claim 1, MacLachlan discloses a genus of RNA based-cationic lipid liposomes, which are termed SPLPs and SNALPs (p.2, Summary of Invention and p. 7, Definitions, [0034]). These RNA based nucleic acids include not only siRNA, but longer RNA molecules such as mRNA ([0010], [0034, 0046]). Furthermore, in regard to the RNA being immunogenic, MacLachlan suggests said RNA liposomes to "generate an immune response against the polypeptide expressed by the gene" (p.23, [0084], lines15-18), thereby producing a recombinant immunogen in vivo.   Clearly MacLachlan contemplates that “liposomes containing the cationic lipids of the present invention (are) for immunization purposes” (p.50, [0174], lines 14-15), and are “particularly useful as carriers for vaccines that will be targeted to the appropriate lymphoid organs to stimulate an immune response” ([0175], lines 17-18). Thus, MacLachlan suggests a population of cationic liposomes comprising an immunogen-encoding RNA suitable for in vivo delivery and capable of eliciting a protective immune response.
However, in regard to the RNA of claim 1, Maclachlan is silent to a preferred embodiment of a RNA encoding a polypeptide immunogen.
In regard to a RNA based vaccine, Martinon et al., (1993) reduces to practice a method of making a RNA based vaccine comprising a zwitterionic liposome and a mRNA encoding a polypeptide immunogen (p. 1719, Title, Abstract, Materials and Methods, Section 2.1). Martinon demonstrates that the mRNA delivered by the liposome is translated in vivo and that the translated protein enters the intracellular antigen processing pathway in order to generate an immune response (p. 1720, last para.). Furthermore, Martinon teaches that the mRNA must be encapsulated in order to induce a T cell response (p. 1721, 3rd para.). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate nucleic acid based vaccine as suggested by MacLachlan et al., and choose a mRNA based nucleic acid that encodes a polypeptide immunogen as taught by Martinon with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, MacLachlan suggests mRNA from a limited genus of nucleic acids. Furthermore, Martinon teaches that nucleic acid based vaccines in general are advantageous because they avoid the need for protein purification, while mRNA in particular overcomes the regulatory hurdles and risks associated with DNA based gene therapy (p. 1719, Introduction, p. 1722, 1st para.). Thus, MacLachlan, in view of Martinon make predictably obvious the choosing of a mRNA based vaccine. 
[AltContent: textbox ([img-media_image1.png])]Third, in regard to the tertiary amino group and pKa of the cationic lipid of claim 1, as stated supra, MacLachlan discloses a genus of cationic lipids with tertiary amino groups, and specifically teaches the cationic lipid of DLinDMA ([0015-0016, 0022-0028, 0138, 0213], Fig. 2 see adjacent, Figs. 4-12, see Examples 3-13). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a RNA liposome comprising a tertiary amine cationic lipid such as DLinDMA as suggested by MacLachlan et al., with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, MacLachlan explicitly suggests DLinDMA. Second, Hope (WO2010) teaches that unlike cationic lipids with tertiary amines, those lipids with quaternary amino groups are permanently positively charged and showed reduced activity and increased toxicity (p. 123, 2nd para., p. 130, 1st para.). Generally, Hope teaches that ionizable cationic lipids with ionizable tertiary amine headgroups are advantageous because their pKa allows these lipids to be neutral at physiological pH so as to have favorable plasma protein adsorption, blood clearance and tissue distribution, while being positively charged at an acidic pH so as to favor endosomal escape (p. 123, 1st para., p. 136, 1st para.). Specifically, Hope (WO 2010) teaches that cationic lipids such as DLinDMA with pKa of about 6.4 have a neutral charge in circulation but will become positively charged upon uptake by endosomes (p. 123, 1st para., p. 137, 1st para., and Table 11). Thus, it would have been obvious to choose the tertiary amine based cationic lipid of DLinDMA when making the liposome of MacLachlan et al.
Fourth, in regard to percent encapsulation of the RNA as per claim 1, as stated supra, Martinon teaches that the mRNA must be encapsulated in order to induce a T cell response (p. 1721, 3rd para.). Thus, it would have been obvious to optimize encapsulation efficiency of the mRNA in order to induce an immune response. Specifically, MacLachlan provides a working example with a SNALP formulation, wherein DLinDMA generated liposomes with about an 84% encapsulation rate (p. 61, [0211], Table 1). Finally, Hope (WO 2010) teaches that when using ionizable cationic lipids with a tertiary amine head group, the loading of nucleic acids is first accomplished at a lower pH so that the tertiary amine is protonated and electrostatically binds the negatively charged nucleic acid to allow efficient encapsulation (p. 69, last para., p. 70, first para.). Thus, Hope provides a scientific rationale for the extrapolation of MacLachlan’s encapsulation efficiencies of liposomes comprising the tertiary amine cationic lipid DLinDMA with siRNA to similar negatively charged nucleic acids such as mRNA. Accordingly, MacLachlan et al. make obvious that at least half of the RNA molecules are encapsulated in the liposomes.
	In regard to claim 2, MacLachlan teaches the PEG conjugated lipid comprises PEG with a molecular weight of 2000 daltons [0195].
	In regard to claims 4, both MacLachlan and Guild disclose the use of polyadenylation signals ([0106] of MacLachlan, p. 9, 1st para. of priority document of Guild). Accordingly, it would have been obvious to further include a poly A tail with the mRNA of MacLachlan et al. with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Guild teaches that poly A tails stabilize mRNA by increasing half-life (p. 9, 2nd para.).
In regard to claim 30, as stated supra, MacLachlan teaches the liposome comprises not only a cationic lipid, but also a sterol such as cholesterol (see Example 1 [0196]). Specifically, MacLachlan suggests that the liposome comprises about 20% to 55%, and preferably 48 mol% cholesterol (p. 13, [0051]), which is about the molar percent range used in working Examples 1 and 8-12). Finally, Guild et al. disclose examples of mRNA liposomes comprising the tertiary amine cationic lipid DODAP, together with DSPC, cholesterol, and a pegylated lipid at 25:31:40:4 mol% ratio (Examples 2, 4 & 5, pgs. 28-33 of 61/265,653 priority document). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a RNA liposome comprising between about 35 to 50 mol% cholesterol as suggested by MacLachlan et al., with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


		
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021) and Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), as applied to claim 1, in further view of Holland et al., (US 5,885,613, patented 3/23/1999) and Soong et al. (BBA, 2007,1805-1814) and Harvie et al. (US 2003/0203865, published 10/30/2003)

As stated supra, MacLachlan et al. suggest a method of preparing a formulation comprising a mRNA that encodes a polypeptide immunogen encapsulated in a liposome comprising a tertiary amine cationic lipid DLinDMA.
In regard to claim 3, MacLachlan teaches that the formulation comprises not only the tertiary amine cation ionic lipid, but also other lipids such as PEG conjugated lipids (see Example 1 [0196]). However, although MacLachlan teaches methoxyPEG conjugated lipids [0058-0059, 0069, 0195], generally suggests the PEG conjugated lipid is a phosphatidylethanolamine based lipid  [0010, 0036] and comprises a myristoyl or dimyristoyl C14 chain [0066-0068, 0072], and specifically discloses dimyristoylphosphatidylethanolamine as DMPE that is a lipid to be used in the taught formulation [0110, 0145-0146], they are silent to a methoxyPEG conjugated DMPE.
As a first matter, Soong et al. (2007) disclose a method of making bicelles comprising the DMPE-methoxyPEG  of 1,2-dimyristoyl-sn-glycero-3-phosphoethanolamine-Nmethoxy(polyethylene glycol). Soong evidences that the DMPE-PEG is from Avanti Polar Lipids (p. 1806, Experimental, Materials).
As a second matter, Holland et al. (1999) teaches a method of obtaining a formulation comprising therapeutic agents such as a RNA in a liposome comprising a fusogenic PEG conjugated lipid (Abstract, col 2, 2nd & 3rd para., col 4th para., col 12 3rd para). Specifically, Holland teaches the PEG conjugated lipid is a DMPE-PEG conjugate (Experimental Findings, Figs. 4, 9-11, 13, 16, and 18). In addition, Holland evidences that the DMPE-PEG conjugates are from Avanti Polar Lipids (col 16, Materials).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a formulation comprising a mRNA encapsulated in cationic lipid liposome comprising a methoxyPEG conjugated dimyristolphosphoethanolamine lipid as suggested by MacLachlan et al., and to choose the DMPE-PEG conjugated lipid as taught by Soong with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Holland because DMPE-PEG can be used to adjust the stability of liposomes, thereby influencing the release kinetics of the cargo. Specifically, Holland teaches that the C14 chain of DMPE-PEG allows a relatively quick release of the contents (col 16, 2nd para, col 22, Section I), which would have been important to optimize for a subcutaneous route of delivery of the mRNA encoding the immunogen (see Table 1 of Martinon). For example, Harvie et al. (2003) teaches that one of ordinary skill in the art would have known for localized delivery of a therapeutic agent, cationic liposomes comprising DMPE-PEG were preferred because of the faster drug release [0258].
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 5-8, 11, 17-19, 22, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021) and Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), as applied to claims 1 and 4, in further view Thalhamer et al., (WO 2009/040443, filed 9/29/2008, published 4/02/2009)

As stated supra, MacLachlan et al. suggest a method of preparing a formulation comprising a mRNA that encodes a polypeptide immunogen encapsulated in a liposome comprising a tertiary amine cationic lipid DLinDMA.
In regard to claims 7 and 19, as stated supra, MacLachlan teaches the liposome comprises not only a cationic lipid, but also a sterol such as cholesterol (see Example 1 [0196]). Specifically, MacLachlan suggests that the liposome comprises about 20% to 55%, and preferably 48 mol% cholesterol (p. 13, [0051]), which is about the molar percent range used in working Examples 1 and 8-12). Finally, Guild et al. disclose examples of mRNA liposomes comprising the tertiary amine cationic lipid DODAP, together with DSPC, cholesterol, and a pegylated lipid at 25:31:40:4 mol% ratio (Examples 2, 4 & 5, pgs. 28-33 of 61/265,653 priority document). 
In regard to claims 8 and 25, as stated supra, MacLachlan the liposome comprises not only a cationic lipid, but also a non-cationic/zwitterionic lipid such as DSPC, a sterol such as cholesterol, and/or a pegylated lipid (see Example 1 [0196], Example 7, [0216]). Specifically, MacLachlan suggests that the liposome comprises up to about 60% of the cationic lipid, and specifically recites about 40% (p. 12, [0051]), which is about the molar percent range used in working Examples 1 and 8-12). Furthermore, MacLachlan demonstrates that about 40% of DLinDMA exhibit the best activity for siRNA (p. 63, last para, see Fig. 6). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a RNA liposome comprising about 40% of the tertiary amine cationic lipid DLinDMA, and/or about 35 to 55% cholesterol as suggested by MacLachlan et al., with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
In regard to claims 11 and 22, as stated supra, MacLachlan teaches the tertiary amine cationic lipid of DLinDMA, which has a pKa of about 6.4 and would have a neutral charge at physiological pH.
In regard to claim 17, as stated supra, MacLachlan teaches DSPC as the additional lipid and specifically teaches 1,2-DSPC (Example 1, [0192]).
In regard to claim 18, as stated supra, MacLachlan teaches the PEG conjugated lipid comprises PEG with a molecular weight of 2000 daltons.
However, in regard to claims 5 and 6, MacLachlan et al. are silent with respect to the mRNA comprising a 5’ 7’-methyguanosine cap linked 5’ to 5’ to the first 5’ nucleotide (i.e. cap0) structure, as well as where the guanosine ribonucleotide comprises a 2’-methylated ribose(i.e., cap1) structure.
Thalhamer teaches a pharmaceutical composition comprising a RNA vaccine (Abstract, p. 3, 2nd and 3rd para.), wherein the RNA is formulated in a cationic liposome (p. 13, last para., p.14, 1st para.). Specifically in regard to claims 5 and 6, Thalhamer teaches the RNA comprises either a 5’ 7meGpppG (i.e. cap0) structure or a 5’ 7meGpppGme (i.e., cap1) structure, wherein the guanosine ribonucleotide comprises a 2’-methylated ribose (p. 9, 5th para., p. 10, 1st para., p. 12, 5th & 6th para., p. 16, 3rd & 6th para., see Claim 8 of Thalhamer).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate mRNA encapsulated in cationic lipid liposome as suggested by MacLachlan et al., and to combine a 5’ cap0 or 5’cap1 structure with the mRNA as taught by Thalhamer with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Thalhamer because 5’ cap0 mRNA is important for binding translation initiation factors and contributed to mRNA stability, while the 5’ cap1 structure further increases translation efficiency (p. 18, last para., p. 10, first para.). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 9-10 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021) and Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), and Thalhamer et al., (WO 2009/040443, filed 9/29/2008, published 4/02/2009) as applied to claims 1, 4-6, 8, and 17, in further view of Hofmann et al., (J Lip Res, 1984, 25:1477-1489), Hope (WO 2011/075656, filed 12/17/2010, with priority to provisional 61/287,995 filed 12/18/2009, see IDS filed 12/22/2021), Schedin-Weiss et al. (Biochemistry, 2008, 47:13610-13619), and Qa’Dan et al. (Infect & Immun, 2000, 68:2470-2474)

As stated supra, MacLachlan et al. suggest a method of preparing a formulation comprising a mRNA that encodes a polypeptide immunogen encapsulated in a liposome comprising a tertiary amine cationic lipid DLinDMA.
In regard to claims 10 and 21, as stated supra, MacLachlan teaches the tertiary amine cationic lipid of DLinDMA, which has a pKa of about 6.4.
In regard to claims 23 and 24, as stated supra, MacLachlan the liposome comprises not only a cationic lipid, but also a non-cationic/zwitterionic lipid such as DSPC, a sterol such as cholesterol, and/or a pegylated lipid (see Example 1 [0196], Example 7, [0216]). Specifically, MacLachlan suggests that the liposome comprises up to about 60% of the cationic lipid, and specifically recites about 40% (p. 12, [0051]), which is about the molar percent range used in working Examples 1 and 8-12). Furthermore, MacLachlan demonstrates that about 40% of DLinDMA exhibit the best activity for siRNA (p. 63, last para, see Fig. 6). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a RNA liposome comprising about 40% of the tertiary amine cationic lipid DLinDMA, together with DSPC, cholesterol, and a pegylated lipids suggested by MacLachlan et al., with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
However, in regard to claims 9 and 20,  although MacLachlan et al. teach general method steps for determining the pKa of the SNALP lipid, they are silent to every of the claimed 8 method steps. Specifically, MacLachlan teaches the following steps for determining the pKa of the SNALP lipid (Example 1, pgs. 56-57, [0197], see also Example 5, pgs. 61-62, [0212-0213]):
  Step (1) Admixing the SNALP lipid with a fluorescent TNS probe, thereby obtaining a lipid/TNS mixture;
  Step (2) Forming various sodium salt mixtures comprise a 20 mM sodium phosphate, 25 mM citrate, 20 mM ammonium acetate, and 150 mM sodium chloride, wherein the mixtures have a range of pH from 4.5 to 9.5, thereby obtaining a plurality of pH varied lipid/TNS mixtures. Note that MacLachlan also discloses sodium citrate and sodium acetate salts [0155, 0189, 0198], which would have been considered obvious salts to use with nearly equivalent efficacy;
  Step (3) Measuring absolute fluorescence emissions at 431 nm with a 322 nm excitation of the plurality of pH varied lipid/TNS mixtures, thereby obtaining the absolute fluorescence of the plurality of pH varied lipid/TNS mixtures;
  Step (6) Normalizing each of the fluorescence emissions of the plurality of pH varied lipid/TNS mixtures with a sodium salt buffer having the lowest pH of the first sodium salt buffers (i.e., pH 4.5), thereby obtaining a relative fluorescence for each of the plurality of the pH varied lipid/TNS mixtures;
  Step (7) Obtaining a line of best fit of pH versus relative fluorescence of the plurality of pH varied lipid/TNS mixtures (see Fig. 4 of MacLachlan);
  Step (8) Determining the pKa as the pH at which a relative fluorescence of 0.5 is obtained (i.e., 50% of the molecules are charged).
In regard to the deficiencies of the pKa determination method taught by MacLachlan, in step (1) of the pKa determination method, MacLachlan is silent with respect to measuring the pKa of the tertiary amine cationic lipid in an ethanol solution. 
In regard to step (1), Hofmann reviews methods for the determination of pKa of ionizable lipids with alkyl side chains (Abstract). Specifically, Hofmann teaches the method step of first admixing the lipid with ethanol before determining the pKa (p. 1481, 3rd para.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the pKa of a SNALP lipid in a TNS assay as suggested by MacLachlan et al., and to substitute the method step preparing a first ethanol mixture of the tertiary amine lipid with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Hofmann teaches that because of the poor solubility of ionizable lipids with long alkyl chains (such as DLinDMA of MacLachlan), the isolated lipid must first be mixed with ethanol (p. 1481, 3rd para., p. 1482, 2nd para.). In regard to determining the pKa of the tertiary amine lipid as opposed to the SNALP lipid, Hope (WO2011) teaches that because using the TNS fluorescence assay yields an empirical pKa, the method determines the combined pKa values of individual lipids in a mixture (pg. 141, last para., p.142, first two para. of provisional 61/287,995). As stated supra, MacLachlan teaches that the prepared RNA liposomes comprise not only the cationic lipid comprising the tertiary amine, but other lipids with ionizable groups at varying molar percentages that would affect the empirical pKa. Thus, knowing a priori the pKa of the isolated lipids would have been important to know when choosing the proper combination and percentages of tertiary amine cationic lipid with other lipids in order to ensure that the prepared liposome would have a neutral charge in circulation but  become positively charged upon uptake by endosomes as taught by Hope (WO 2010).
However, in regard to step (2) of the pKa determination method, MacLachlan is silent with respect to varying the range of the pH to from 4.4 to 11.12. 
In regard to step (2) Hope (WO2011) teaches a method for determining the pKa of a SNALP lipid by varying the range from 2 up to 11 (pgs. 134-135, Example 5 of provisional 61/287,995).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the pKa of a tertiary amine cationic lipid as suggested by MacLachlan et al., and to combine step of measuring the TNS fluorescence emission from pH 4.4 to 11.12 with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, MacLachlan teaches the lower pH is 4.5, which is about 4.4, and Hope (WO2011) teaches the upper pH is 11, which is about 11.12.  Thus, it would have been obvious to measure over the range from 4.4 to 11.12 because MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  
	However, in regard to steps (3) and (4), MacLachlan et al. are silent with respect to measuring the TNS fluorescence emission with a 420 nm cut-off filter.
	In regard to steps (3) and (4), Schedin-Weiss et al., (2008) teach the step of measuring TNS fluorescent emissions with a 420 nm cut-off filter (p. 5, 1st para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the pKa of a tertiary amine cationic lipid as suggested by MacLachlan et al., and to combine step of measuring the TNS fluorescence emission with a 420 nm cut-off filter as taught by Schedin-Weiss with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Schedin-Weiss because using a narrow band for emission ensured that no background TNS fluorescence changed (p. 5, 1st para.). 
	However, in regard to steps (4) and (5), MacLachlan et al. are silent with respect to measuring the TNS fluorescence emission of an empty vessel thereby obtaining a blank fluorescence, and then subtracting the blank fluorescence from the absolute fluorescence.
	In regard to steps (4) and (5), Qa’Dan et al. (2000)teach the step of measuring TNS fluorescent emissions of an semi-empty vessel comprising TNS and buffer alone, thereby obtaining a blank fluorescence, and then subtracting the blank (i.e., background) fluorescence from the absolute fluorescence (p. 2472, Results, Figs. 3-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the pKa of a tertiary amine cationic lipid as suggested by MacLachlan et al., and to combine steps of measuring TNS fluorescent emissions of a semi-empty vessel comprising TNS and buffer alone, thereby obtaining a blank fluorescence, and then subtracting the blank fluorescence from the absolute fluorescence as taught by Qa’Dan with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Qa’Dan because subtracting the background fluorescence allowed the determination of a relative TNS fluorescence that was comparable among separate experiments (p. 2474, Figs. 3-5). In regard to the difference between an empty vessel as claimed, compared to the semi-empty vessel devoid of lipid but having TNS in buffer as taught by Qa’Dan, since Schedin-Weiss teaches that as long as a 420 cut-off filter is used, there is no background TNS fluorescence (p. 5, 1st para.), thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an empty vessel since the background fluorescence would have been the same as a TNS only vessel, yet would have also saved TNS reagent.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021) and Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), as applied to claim 1, in further view of Perri et al., (US 2009/0104226, see IDS filed 12/22/2021), Schlesinger et al., (Curr Op Biotech, 1999, 10:434-439, see IDS filed 12/22/2021), and Dubensky et al., (US 6,015,686, see IDS filed 12/22/2021)

As stated supra, MacLachlan et al. suggest a method of preparing a formulation comprising a mRNA that encodes a polypeptide immunogen encapsulated in a liposome comprising a tertiary amine cationic lipid DLinDMA.
However, MacLachlan et al. are silent with respect to a self-replicating RNA and an alphavirus replicase encoding an immunogen.
Perrie teaches of nucleic acid encoded vaccines comprising encapsulated RNA. With respect to claim 12, Perri teaches that the vector for the RNA specifically comprises a RNA-dependent RNA polymerase such as members of the self-replicating alphavirus replicase proteins nsP1, nsP2, nsP3, and nsP4 [0072-0073, 0083], which lead to immunogen production. Specifically, Perri teaches the inclusion of the coding sequences for said replicase complex [0114-0115] and teaches the vector “may be used directly for administration in vivo as RNA, (…) for in vivo vaccine and therapeutic applications” (p. 12, [0101]).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate mRNA encapsulated in cationic lipid liposome comprising a tertiary amine such as DLinDMA for vaccination purposes as suggested by Maclachlan et al., and use a self-replicating RNA encoding an immunogen and an alphavirus replicase as taught by Perri with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Perri cites the review of Schlesinger & Dubensky (1999, Curr Opin Biotech, 10:434-439) in order to teach that the use of the self-amplifying “replicon” RNA vectors were well known as being advantageous for stimulating immune responses (see [0099] of Perri). Specifically, Schlesinger teaches that the advantages of self-amplifying RNA vectors include both increased expression levels (i.e., sustained copy number from self-amplification) and increased cytokine production due to the presence of alphavirus replicon RNA (p. 437, 1st para of Schlesinger). 
	In regard to the reasonable expectation of success of combining a self-replicating RNA with an alphavirus replicase encoding an immunogen in a cationic liposome as suggested by MacLachlan et al., in further view of Perri et al., the prior art of Dubensky et al., (US 6,015,686), who is the same corresponding author as Schlesinger & Dubensky (1999), demonstrate that the alphavirus RNA over 10 kb in length in cationic liposomes (e.g., Lipofectamine or Lipofectin) can successfully be used to transfect mammalian cells (col 52., see also col 59, 1st para., Fig. 6, col 66, 3rd para.. col 67 5th para.). Importantly, Dubensky teaches that “abundant reporter gene expression follows transfection” (col 59, 2nd para., Fig. 6, but see also Figs. 9 & 23 demonstrating robust luciferase reporter expression in mammalian cells). Thus, Dubensky teaches that the self-replicating RNA formulated into a cationic liposome can be translated in cyto, which would have provided a reasonable expectation of success that the self-replicating RNA can be translated in vivo.
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 13-16 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021) and Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), and Thalhamer et al., (WO 2009/040443, filed 9/29/2008, published 4/02/2009) as applied to claims 1, 4-6, and 17, in further view of Jeffs et al. (Pharm Res, 2005, 22:362-372, see IDS filed 12/22/2021)

As stated supra, MacLachlan et al. suggest a method of preparing a formulation comprising a mRNA that encodes a polypeptide immunogen encapsulated in a liposome comprising a tertiary amine cationic lipid DLinDMA.
However, in regard to instant claims, as stated supra, MacLachlan teaches the mixing steps of first mixing the first solution of RNA with the second solution of lipids [0147] and that ethanol is the preferred organic solvent [0110-0110, 0146], they are silent with respect to the individual mixing steps.
Nevertheless, MacLachlan cite their non-patent literature of Jeffs et al. (2005) (Example 1, [0196]), wherein MacLachlan is the corresponding author.
Jeffs teaches a method of formulating cationic liposome comprising a tertiary amine encapsulating a nucleic acid. In regard to claims 13 and 26, Jeffs teaches the steps of mixing the cationic lipids in ethanol prior to mixing with the aqueous solution of nucleic acid (Abstract, p. 364, 2nd para., see Fig. 2).  In regard to claims 14-15, and 27-28. Jeffs teaches the steps of preparing the aqueous solution of nucleic acid by mixing with a citrate buffer (p. 364, 2nd para.). In regard to claims 16 and 29, Jeffs teaches the lipid solution is preheated to 37ׄC before mixing with the aqueous nucleic acid solution (p. 364, col 2, 1st para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate mRNA encapsulated in cationic lipid liposome as suggested by MacLachlan et al., and to perform the mixing and heating steps as taught by Jeffs with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because the patent document of MacLachlan explicitly cites Jeffs as an enabling disclosure for a method of preparing liposomes. Furthermore, Jeffs teaches the taught method steps allow spontaneous vesicle formation with over 80% nucleic acid encapsulation (p. 366, Results, see Fig. 4).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8, 11-19, 22, 25-30 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/560,092. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
 
The subject matter claimed in the instant application is disclosed in the copending application as follows: the method of making a liposome composition comprising a cationic lipid with a tertiary amine head group encapsulating mRNA encoding an immunogenic polypeptide of cited application makes obvious the method of instant application. It is clear that elements of the cited application claims are to be found in instant claims.   The difference between the cited application claims and the instant claims lies in the fact that the cited claims are more specific with respect to the immunogen being a viral antigen.  Thus the invention of said claims of the cited application are in effect “species” of the “generic” invention of the instant claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Since the instant application claims are anticipated over cited application, said claims are not patentably distinct.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/           Examiner, Art Unit 1633